DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/458531, filed on 22 May 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 27 June 2017. It is noted, however, that applicant has not filed a certified copy of the British application as required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 1-5 respectively of U.S. Patent No. 9,633,053. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for transmitting and receiving a frame corresponding to the frame generated in ’053 patent.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 1-5 respectively of U.S. Patent No. 10,827,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for transmitting and receiving a frame corresponding to the frame transmitting apparatus of the ’045 patent.

Allowable Subject Matter
The prior art does not teach a television broadcast signal frame with a first field in the header indicating whether a second field in the header contains a LSB pointer alone, or a LSB pointer and MSB pointer, where the pointers provide an offset from a beginning of a payload of the frame of at least one input packet that begins in the payload, the input packet used to generate the frame.  Agiwal et al., US 2011/0007753 A1, corresponding to the Chinese publication discussed in the Chinese Patent Office action submitted in the 15 July 2021 IDS, for instance, teaches a GMH header with two fields, wherein a second field contains a LSB value without a MSB value or a LSB value and a MSB value, based on the value of an EH field within the GMH header.  Aigwal ¶ 0049.  However, the value is not of a pointer to an offset from the beginning of the payload to a packet that begins in the payload, but rather of a length of the entire packet.  Agiwal is altogether silent about a packet that begins in the payload.  A length, signifying the end of a payload, would only in hindsight be obvious to be modified to refer to the beginning of anything, much less the beginning of a packet within the payload.
The steps of generating a frame and processing a frame are not mental steps, as neither is practically performable in the human mind.  As such, the claims do not recite any judicial exceptions, and are therefore directed to patentable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159